Case 2:19-cv-05631-ARR-ST Document 5 Filed 10/07/19 Page 1 of 1 PageID #: 26




                              United States District Court
                             Eastern District of New York



                                     NOTICE OF
                                   RELATED CASE




                       The Civil Cover Sheet filed in civil action

                                   19cv5631(ARR)(ST)

               indicated that this case is related to the following case(s):

                                19cv5527(LDH)(RML)
